internal_revenue_service department of the treasury number release date index number 2207a washington dc person to contact telephone number refer reply to cc psi plr-109472-00 date date legend a grantor spouse b c_corporation a d e f children state dear sir in a letter dated you requested rulings under sec_2207a sec_2519 and sec_2702 of the internal_revenue_code this letter responds to your request the information submitted and the representations made are summarized as follows on a grantor executed an amended and restated trust the trust article ii b of the trust provides that at all times during grantor’s life whether or not the trustee is exercising investment responsibilities the trustee at least quarterly is to pay to grantor or apply for grantor’s benefit so much of the net_income and principal of the trust property as grantor requests at any time and in the absence of such request so much as the trustee in its sole discretion may decide to pay or apply in the event of grantor’s incapacity or unavailability as determined by the trustee in its sole discretion the trustee may from time to time pay to or apply for the benefit of grantor or spouse or any one or more of grantor’s issue so much of the income and principal as the trustee in its sole discretion deems advisable the trustee in its sole discretion may also make gifts of trust principal outright or in trust in order to continue any gift program previously commenced by grantor or make use of available federal gift_tax annual exclusions any income not expended under the terms of this article is to be accumulated and added to principal annually article iv b of the trust provides that on grantor’s death the trustee is to divide the balance of the trust property after payment of taxes funeral_expenses and expenses of administration as of the date of grantor’s death and according to the fair_market_value of the assets constituting the balance of the trust property at the time or times of allocation into two separate trusts one named the marital election trust and one named the non-exempt marital trust the trustee is to allocate to the marital election trust a fraction equal to the smaller of a one-half of the remaining trust property or b a fraction the numerator of which is to be an amount equal to the generation-skipping_transfer gst tax exemption allowed to grantor at the time of grantor’s death under sec_2631 of the internal_revenue_code_of_1986 after taking into account any other transfers during grantor’s lifetime or occurring at grantor’s death which will result in a portion of grantor’s gst tax exemption being allocated to those other transfers and the denominator of which is to be an amount equal to the value of the balance of the trust property as finally determined for federal estate_tax purposes the remainder of the trust property is to be allocated to the non-exempt marital trust the trustee is to hold manage invest and distribute the non-exempt marital trust as provided in paragraph c of article iv article iv c of the trust provides that the trustee is to pay to or apply for the benefit of spouse during spouse’s lifetime the entire net_income from the non-exempt marital trust in installments at least quarter-annually and may in its discretion pay to spouse or apply for spouse’s benefit amounts of the principal of the non-exempt marital trust provided however that if only a portion of the non-exempt marital trust has qualified for the marital_deduction in the federal estate_tax proceeding relating to grantor’s estate principal distributions are to be made first from that portion of the non-exempt marital trust article iv c of the trust provides that if at any time spouse is taxed with all or any part of the income of the non-exempt marital trust whether or not spouse actually receives the income the trustee may on spouse’s written request distribute to spouse principal in an amount sufficient in the trustee’s discretion to pay any federal or state income taxes directly attributable to the income article iv c of the trust provides that in addition to the income and discretionary payments of principal from the non-exempt marital trust the trustee is to pay to spouse during spouse’s lifetime from the principal of the non-exempt marital trust on spouse’s written request during the last month of each fiscal_year of the non- exempt marital trust an amount not to exceed during the fiscal_year the greater of b or c percent of the total value of the principal of the non-exempt marital trust on the last day of the fiscal_year without reduction for the principal payment for the fiscal_year this right to withdrawal is noncumulative so if spouse does not withdraw during the fiscal_year the full amount to which spouse is entitled spouse’s right to withdraw the amount not withdrawn is to lapse at the end of that fiscal_year article iv c of the trust provides that on the death of spouse the trustee is to pay on the request of spouse’s personal representative the amount of any incremental death taxes attributable to the inclusion of any of the marital trusts in spouse’s taxable_estate and is to pay over convey and distribute the entire remaining principal of the non-exempt marital trust to or in trust for the appointee or appointees from among grantor’s issue and the spouses of grantor’s issue in the manner and in the proportions as spouse may appoint in and by the last will of spouse making specific reference to this power_of_appointment in default of the exercise of the power_of_appointment by spouse or insofar as any part of the non-exempt marital trust is not effectively appointed then on spouse’s death or at the death of grantor if spouse does not survive grantor the trustee is to divide the balance of each trust into a sufficient number of equal shares to create one equal share for each child of grantor who is then living and one equal share for the then living issue of each child of grantor who is then deceased in determining the shares the trustee may allocate cash or other assets to the shares in such manner as it deems appropriate but in allocating assets other than cash it is to use values determined as of the date of the allocation or distribution all shares of corporation are to be allocated to the share created for a if a is then living up to the full amount of the share each share is to be distributed by the trustee as follows a a share of the non-exempt marital trust created for a child of grantor is to be distributed to that child absolutely and free of trusts b a share created for the issue of a deceased child of grantor is to be paid over to the then living issue of the deceased child per stirpes subject_to the provisions made for trusts for persons under age d grantor died on e on grantor’s estate_tax_return grantor’s estate elected to treat the non-exempt marital trust as qualified_terminable_interest_property qtip as provided in sec_2056 the trustee of the trust proposes to sever the non-exempt marital trust into two separate trusts trust a and trust b_trust a will contain sufficient assets to make gross gifts in the aggregate amount of f to children and pay all of the gift_taxes attributable to those gifts trust b would contain the remaining balance of the assets in the non-exempt marital trust each of trust a and trust b will contain a strictly proportional amount of each asset contained in the non-exempt marital trust both trust a and trust b will be held under the same terms and conditions as the non-exempt marital trust it is represented that the severance is authorized under the laws of state under state law a separate trust created by severance must be treated as a separate identical trust for all purposes from the effective date of the severance after the severance spouse will make a nonqualified disclaimer of all of spouse’s interest in trust a you have requested the following rulings if spouse renounces spouse’s interest in the property in trust a spouse will not be deemed to have made a gift of property in trust b under sec_2519 if spouse renounces spouse’s interest in the property in trust a the value of spouse’s income_interest in trust b will not be valued at zero under sec_2702 if spouse renounces spouse’s interest in the property in trust a and the renunciation is conditioned on spouse’s children paying all gift_taxes attributable to the transfer the amount_of_the_gift will be reduced by the gift_taxes paid_by the children sec_2501 imposes a tax computed as provided in sec_2502 for each calendar_year on the transfer of property by gift during the calendar_year by an individual resident or nonresident sec_2502 provides that the tax imposed by sec_2501 shall be paid_by the donor sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeded the value of the consideration is deemed a gift and shall be included in computing the amount of gifts made during the calendar_year sec_2519 a provides that any disposition of all or part of a qualifying_income_interest_for_life in any property to which this section applies shall be treated as a transfer of all interests in the property other than the qualifying_income interest sec_2519 b provides that sec_2519 applies to any property if a deduction was allowed with respect to the transfer of such property to the donor- under sec_2056 by reason of subsection b thereof or under sec_2523 by reason of subsection f thereof for gift_tax purposes sec_2207a b provides that if for any calendar_year tax is paid under chapter with respect to any person by reason of property treated as transferred by such person under sec_2519 such person shall be entitled to recover from the person receiving the property the amount by which- the total_tax for such year under chapter exceeds the total_tax which would have been payable under such chapter for such year if the value of such property had not been taken into account for purposes of chapter sec_2702 provides special valuation rules in the case of transfers of interests in trusts to or for the benefit of a member of the transferor’s family sec_2702 provides that solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest that is not a qualified_interest shall be treated as being zero the value of any retained_interest that is a qualified_interest is determined under sec_7520 sec_25_2519-1 of the gift_tax regulations provides that if a donee spouse makes a disposition of all or part of a qualifying_income_interest_for_life in any property for which a deduction was allowed under sec_2056 or sec_2523 for the transfer creating the qualifying interest the donee spouse is treated for purposes of chapter sec_11 and sec_12 of subtitle b of the internal_revenue_code as transferring all interests in property other than the qualifying_income interest for example if the donee spouse makes a disposition of part of a qualifying_income_interest_for_life in trust corpus the spouse is treated under sec_2519 as making a transfer subject_to chapter sec_11 and sec_12 of the entire trust other than the qualifying_income_interest_for_life therefore the donee spouse is treated as making a gift under sec_2519 of the entire trust less the qualifying_income interest and is treated for purposes of sec_2036 as having transferred the entire trust corpus including that portion of the trust corpus from which the retained income_interest is payable a transfer of all or a portion of the income_interest of the spouse is a transfer by the spouse under sec_2511 sec_25_2519-1 provides that the amount treated as a transfer under sec_2519 upon a disposition of all or part of a qualifying_income_interest_for_life in qtip property is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of the disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined separately under sec_25_2511-2 sec_25_2511-2 provides that the gift_tax is not imposed upon the receipt of the property by the donee nor is it necessarily determined by the measure of enrichment resulting to the donee from the transferor nor is it conditioned upon the ability to identify the donee at the time of the transfer on the contrary the tax is a primary and personal liability of the donor is an excise upon the donor’s act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable revrul_75_72 1975_1_cb_310 holds that gift_tax imposed on a transfer that is paid_by the donee may be deducted from the value of the transferred property in determining the amount_of_the_gift if it is established that the payment of the tax by the donee or from the property itself is a condition of the transfer if at the time of the transfer the gift is made subject_to a condition that the gift_tax is to be paid_by the donee or out of the transferred property then the donor receives consideration for the transfer in the amount_of_the_gift tax to be paid_by the donee thus under sec_2512 the value_of_the_gift is measured by the fair_market_value of the property passing from the donor minus the amount_of_the_gift tax to be paid_by the donee revrul_81_223 1981_2_cb_189 holds that in determining the amount_of_the_gift the tax_liability assumed by the donee may be deducted from the value of the transferred property if the payment of the tax by the donee is a condition of the transfer although sec_2502 provides that the tax on the gift is the liability of the donor in revrul_75_72 and revrul_81_223 the burden of the tax was shifted to the donees by agreement the amount_of_the_gift on which the gift_tax was computed was reduced by the amount of gift_tax paid_by the donee as discussed above with respect to the gift_tax imposed as a result of a transfer under sec_2519 sec_2207a b statutorily shifts the burden but not the liability for paying the gift_tax to the donee in reimbursing the donor for the gift_tax paid pursuant to the statute the donee provides consideration for the gift the donee's payment inures to the benefit of the donor because it reimburses the donor for gift_tax that the donor was liable for and would otherwise be required to pay out of the donor’s own funds see revrul_75_72 accordingly net_gift treatment of a transfer under sec_2519 is implicit under sec_2207a b based on the information submitted and the representations made we conclude that if spouse renounces spouse’s interest in trust a after the non-exempt marital trust is severed into trust a and trust b then spouse will not be deemed to have made a gift of the property in trust b under sec_2519 the value of spouse’s income_interest in trust b will not be valued at zero under sec_2702 and provided that spouse’s renunciation is conditioned upon spouse’s children paying all gift_taxes attributable to the transfer the amount of spouse’s gift with respect to the renunciation of spouse’s interest in trust a will be reduced by the amount_of_such_gift taxes paid_by the children except as specifically ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provision of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours frances d schafer counsel to the associate chief_counsel passthroughs and special industries
